                     IN THE UNITED STATES DISTRIL"T COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW L. VALENTINE,
    Plaintiff,

       v.                                            CIVIL ACTION NO. 18-4733

JOSEPH M. LYNCH, etal.,
     Defendants.
                                                                NOV Z3 2018
                                            ORDER         l~frF-ea,•. ,RfiJI
                                                         ~ • .:: -i : : ,r.,,.N, Cferlc

       AND NOW, this 26th day of November, 2018, up~ consid=:at~~ ~f,laintiff Andrew L.

Valentine's Motion to Proceed In Forma Pauperis, (ECF No. 1), his Prisoner Trust Fund

Account Statement (ECF No. 3), and his prose Complaint (ECF No. 2), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED.

       2. Plaintiff Andrew L. Valentine, #18-05815, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by

Valentine, an initial partial filing fee of $19.58 is assessed. The Warden or other appropriate

official at the Montgomery County Correctional Facility or at any other prison at which

Valentine may be incarcerated is directed to deduct $19 .58 from Valentine's inmate trust fund

account, when such funds become available, and forward that amount to the Clerk of the United

States District Court for the Eastern District of Pennsylvania, 601 Market Street, Room 2609,

Philadelphia, PA 19106, to be credited to Civil Action No. 18-4733. In each succeeding month

when the amount in Valentine's inmate trust fund account exceeds $10.00, the Warden or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month's income credited to Valentine's inmate trust fund account until the fees are paid. Each

payment shall reference the docket number for this case, Civil Action No. 18-4733.
       3. The Clerk of Court is directed to send a copy of this Order to the Warden of the

Montgomery County Correctional Facility.

       4. The Complaint is DEEMED filed.

       5. The Complaint is DISMISSED without prejudice for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court's Memorandum.

       6.   Valentine is given leave to file an amended complaint within thirty (30) days of the

date of this Order. If Valentine files an amended complaint, he must identify all the defendants

in the caption of the amended complaint. The amended complaint must also describe how each

defendant was responsible for violating Valentine's rights and should not rely on or refer to the

initial Complaint to state a claim. Upon the filing of an amended complaint, the Clerk of Court

shall not make service until so ORDERED.

       7. The Clerk of Court is DIRECTED to send Valentine a blank form complaint to be

used by a prisoner filing a civil rights action. The Clerk of Court shall write the civil action

number of this case on the form. Valentine may use this form to file an amended complaint if he

chooses to do so.

       8. If Valentine fails to file an amended complaint, his case may be dismissed without

prejudice for failure to prosecute without further notice.

                                              BY THE COURT:



                                               GERALD A. MCHUGH, J.
